ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_06_FR.txt. 235

OPINION DISSIDENTE DE M. BASDEVANT

Conformément à l’article 65, paragraphe 2, du Statut de la Cour,
la requête saisissant celle-ci d’une demande d’avis consultatif doit
formuler «en termes précis, la question sur laquelle l'avis de la
Cour » est demandé. C’est dans ces conditions et sur cette base que,
selon l’article 65, paragraphe ret, la Cour «peut donner un avis
consultatif ».

Il n’a pas été satisfait à cette disposition.

La demande d’avis part d’une donnée de fait, à savoir l'existence
de « dépenses autorisées par les résolutions de l’Assemblée générale ».
Telle qu’elle est formulée, la demande d’avis ne détermine pas si la
Cour doit partir purement et simplement de l’existence de « dépen-
ses autorisées » ou si elle doit rechercher tout d’abord si lesdites
dépenses ont été régulièrement autorisées par l’Assemblée générale.
Si la Cour doit partir purement et simplement de l'existence de
« dépenses autorisées » la réponse à la question posée paraît assez
simple: les dépenses ont été un élément de l’activité des Nations
Unies comme telles, elles ont été engagées et effectuées sous
leur responsabilité, elles sont devenues par là des dépenses de
l'Organisation. Se référer à ce qu'a été l’activité déployée par les
Nations Unies en effectuant ces dépenses peut être entendu comme
étant le sens dans lequel la demande d’avis a été formulée. Cette
demande concerne des dépenses effectuées jusqu’à la fin de 1961.
Il n'est rien prévu et encore moins prescrit au sujet des dépenses
effectuées à partir du 17 janvier 1962. Rechercher si les premières
ont été décidées et autorisées conformément à telle ou telle disposi-
tion de la Charte a pu paraître n’avoir pas de portée pratique, ces
dépenses ayant été déjà effectuées. La question du financement de
ces dépenses, de leur répartition entre les États Membres des Na-
tions Unies, de la contribution à la charge de ceux-ci, se poserait
alors mais cette question n’a pas été comprise dans la demande
d'avis. Celle-ci peut s'entendre comme demandant à la Cour si les
« dépenses autorisées » qui uli sont soumises constituent des « dé-
penses de l'Organisation ».

Mais la donnée de fait énoncée dans la demande d'avis peut
aussi être interprétée comme comprenant une question juridique:
les dépenses autorisées auxquelles il est fait référence ont-elles
été autorisées de façon régulière? Cette question a pris une grande
place dans les débats devant la Cour et, en conséquence, dans l’Avis.
En faisant cette constatation, je dois constater par-là même que la
demande d'avis, sur ce point essentiel, n’a pas satisfait à l’article 65,

88
236 AVIS DU 20 Vil 62 OP. DISS. DE M. BASDEVANT)

paragraphe 2, du Statut qui prescrit de formuler « en termes précis
la question sur laquelle l'avis de la Cour est demandé ».

Après cette insuffisance touchant l'indication de la donnée de
fait dont la Cour doit partir, la Cour s’est trouvée en présence d’une
incertitude, plus grave encore, au cours et à la fin de l’examen
auquel elle a été invitée à procéder.

La Cour se trouve invitée à déterminer si les « dépenses autori-
sées » qui lui ont été soumises méritent la qualification juridique de
« dépenses de l'Organisation ». La requête n’énonce aucun critère
permettant de préciser cette qualification. Elle se borne à reprendre
cette expression en lui ajoutant «au sens du paragraphe 2 de l’ar-
ticle x7 de la Charte des Nations Unies ». Ce complément n’apporte
rien touchant le sens propre de l’expression invoquée, il énonce
seulement les suites que l’Assemblée générale pourra attacher à
ces dépenses lorsqu'elle exercera ses pouvoirs de répartition. Par
l'expression considérée « dépenses de l'Organisation » ni le para-
graphe 2 de l’article 17, ni la requête n’énonce ce qui est compris
dans cette expression.

La Cour n’a pas jugé possible de s’en tenir à cette référence.
Abordant l'étude de la question juridique qui lui était soumise, la
Cour s’est attachée au droit applicable à celle-ci et a porté son
examen sur l’article 17 de la Charte dans son entier, en complétant
son étude par l'application qui a été faite de cette disposition. La
Cour ne s’est pas limitée à la lecture et au commentaire du para-
graphe 2 de l’article 17 énoncé dans la demande d’avis. La Cour a
ainsi donné la meilleure démonstration que la simple mention du
paragraphe 2 de l’article 17 dans la requête ne correspondait pas
à l'exigence énoncée dans le paragraphe 2 de l’article 65 du Statut
de la Cour qui est de formuler «en termes précis la question sur
laquelle l'avis de la Cour est demandé ».

On peut même ajouter que la référence, dans la demande d'avis,
du paragraphe 2 de l’article 17 de la Charte paraît avoir été volontai-
rement imprécise. Aucune explication n’est donnée sur ce que l’on
doit entendre par « dépenses de l'Organisation ». Il semble que la
référence à ces dépenses ne soit faite que pour introduire la référence
à la façon dont ces dépenses seront traitées, à la manière de les
répartir, d’en supporter la charge. Or cela ne rentre pas dans l’objet
de la présente demande d'avis.

_En conséquence et à l’encontre de ce qu’annoncait la requête
par sa référence au paragraphe 2 de l’article 17, la Cour, sans y
être invitée par les termes de la requête, a fait soigneusement place
à l'article 17 en son entier, spécialement à son paragraphe premier.
Elle y a trouvé la source du pouvoir budgétaire de l’Assemblée
générale, de son pouvoir d'examiner et d'approuver des dépenses,
et finalement elle s’y est référée pour déterminer ce qu'il faut en-

89
237 AVIS DU 20 VII 62 (OP. DISS. DE M. BASDEVANT)

tendre par des « dépenses de l'Organisation ». L'interprétation de
larticle 17 dans son entier, appuyée par la pratique relevée par la
Cour, a pris, dans les motifs de l’avis, une place que ne faisaient pas
prévoir les termes de la demande.

‘Constater cela c'est constater que la demande n’a pas été
formulée dans les termes qu’exige le paragraphe 2 de l’article 65
du Statut.

La Cour a adopté une interprétation de la demande d'avis que
ses termes ne lui imposaient pas. Partant de cette interprétation sur
la base de considérations dont je serais mal fondé à apprécier la
valeur, la Cour, s'inspirant de la Charte, de ses dispositions essen-
tielles, de son esprit, des buts des Nations Unies, de la pratique des
Nations Unies, s’est attachée essentiellement à la compétence bud-
gétaire conférée à l’Assemblée générale. Cela a conduit la Cour à
déclarer que les dépenses qui lui avaient été soumises avaient été
«autorisées par l’Assemblée générale » d’une manière conforme à la
Charte. Si, à l'exemple de la demande d’avis, on veut dire que ces
dépenses «constituent des dépenses de l'Organisation » et même
ajouter «au sens du paragraphe 2 de l’article 17 de la Charte », ce
n’est là qu'une manière de s'exprimer.

J'estime qu’en partant des considérations présentées par la Cour
dans les motifs de son Avis, il aurait été préférable que le dispositif
de celui-ci ne fût pas repris de la terminologie adoptée dans la re-
quête. La référence qui est faite par celle-ci aux « dépenses de l’Orga-
nisation » avec la précision « au sens du paragraphe 2 de l’article 17 »
paraît viser la répartition de ces dépenses par l’Assemblée générale
et les charges en résultant pour les États Membres. Or ces deux
questions ne rentrent pas dans la demande soumise à la Cour.

Un autre point me paraît encore devoir retenir l’attention.

Aux termes de la requête, la demande d’avis ne concerne que les
dépenses autorisées qui y sont visées et autorisées jusqu’au 31 dé-
cembre 1961. Pour une période que l’on peut qualifier de transitoire,
des dépenses ont été autorisées par l’Assemblée générale jusqu’au
30 juin 1962. Rien n'est prévu après cette date.

Ainsi la Cour n’est invitée à n’apporter l’appui de son opinion
juridique qu’a l'égard de l'opinion que l’on peut se former après
coup sur ce qui a été fait dans le passé. Au contraire la Cour n’est
pas invitée a guider les autres organes principaux des Nations
Unies sur ce qu’il conviendra de faire à l’égard de leurs entreprises
au Congo et dans le domaine de la Force d’urgence. Là où l’on
aurait pu obtenir d’un avis demandé à la Cour une collaboration à

go
238 AVIS DU 20 VII 62 (OP. DISS. DE M. BASDEVANT)

l’œuvre actuelle des Nations Unies, on ne s’est préoccupé d'obtenir
d’elle qu’une appréciation rétrospective de ce qui a été fait jusqu’à
la fin de 1961.

La demande d’avis n’a pas été formulée en des termes précis qui
auraient dû amener la Cour à y répondre et par-là à donner aux
autres organes supérieurs des Nations Unies la collaboration qui
leur était due de sa part.

Je sortirais de mon rôle si, en me référant au préambule de la
résolution 1731 (XVI) de l’Assemblée générale du 20 décembre 1961,
je cherchais à entrevoir ce qui aurait pu être fait pour assurer cette
collaboration entre les organes principaux des Nations Unies.

J'ai le regret d’avoir à exprimer ma conviction que la demande
d'avis n’a pas été présentée de manière régulière. C’est pour ce
motif que j'estime ne pouvoir me rallier à l’Avis par lequel la Cour
répond à la demande qui lui a été présentée.

(Signé) BASDEVANT.

OI
